Citation Nr: 1102378	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-37 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a cold injury.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from December 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2009, the Board remanded the Veteran's claim for 
additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran does not have residual disability that is 
attributable to a cold injury during his active military service.


CONCLUSION OF LAW

The Veteran does not have residuals of a cold injury that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through October 2005 and January 2006 notice letters, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claim of service connection.  By a March 2006 
notice letter, the RO provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the October 2005 and January 2006  
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of the 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's treatment records have been obtained from 
the VA Medical Centers (VAMCs) in Iowa City, Iowa, and Madison, 
Wisconsin, as well as their associated outpatient clinics.  
Records from multiple private treatment providers identified by 
the Veteran have also been obtained.  Additionally, pursuant to 
the Board's October 2009 remand, the Veteran was provided a VA 
examination in connection with his claim in January 2010, the 
report of which is of record.  That examination report contains 
sufficient evidence by which to decide the claim as to whether 
the Veteran has any residual disability related to an in-service 
cold injury.  

The Board notes that, although some of the Veteran's service 
personnel records were obtained, his service treatment records 
were not obtained and are not available for review.  In October 
2005, the RO was informed by the National Personnel Records 
Center (NPRC) that the Veteran's records were not available and 
they were likely destroyed in a fire.  The Veteran was notified 
of the unavailability of his service treatment records by a 
December 2005 letter.  He has not indicated that he has any 
service treatment records in his possession.  Further efforts to 
obtain the service treatment records would be futile.  Therefore, 
a remand of this issue in order to make further requests for 
service treatment records is not necessary.  In the Veteran's 
case, VA has properly assisted him in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

As noted in the October 2009 remand, the Veteran alleges that he 
was exposed to cold weather during his active military service in 
the United States Army during the Korean War.  He states that he 
was treated for frostbite of his feet and ears during service.  
The Veteran believes that the cold exposure has resulted in 
residual disability and that he should be service connected for 
the disability.  Primarily, he contends that service connection 
is warranted for a below-the-knee amputation of his right lower 
extremity that occurred in October 2003.  VA treatment records 
obtained as a result of the Board's remand show that the Veteran 
also underwent an amputation of the left 2nd toe in October 2009.

A review of the claim file is negative for any official 
documentation of the Veteran's stated in-service exposure to cold 
weather or treatment for frostbite.  As noted previously, the 
NPRC informed VA that the Veteran's service treatment records 
were likely destroyed by fire.  Thus, it is not surprising that 
there is no medical evidence documenting treatment for frostbite 
during service.  The Board notes that it has a heightened 
obligation to explain its findings and conclusions when service 
records are lost.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's available personnel records reflect service in 
Korea during the Korean War.  His most significant assignment was 
with the 68th Antiaircraft Artillery Gun Battalion, and he was 
awarded the Korean Service Medal.  Several morning reports from 
the Veteran's unit place him in Korea from December 1951 to April 
1952, primarily near Seoul.  Additionally, the Veteran's unit 
participated in the Second Korean Winter campaign during this 
time period.

The Board can not determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran is competent to report 
factual matters of which he had first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  This is especially 
essential in light of destroyed service medical records.

Under these circumstances, the Board finds it is as likely as not 
that the Veteran experienced exposure to cold weather during his 
service in Korea as he has stated.  It is well known that the 
winter conditions in Korea were severe and many veterans suffered 
cold-related injuries.  There is nothing in the record that 
suggests that the Veteran's statements are not credible.  Thus, 
the Board finds the Veteran competent and credible on the first-
hand matters of cold exposure.

Post-service medical records show that the Veteran underwent a 
right toe amputation in 2003 followed by a below-the-knee 
amputation of his right lower extremity later that year.  
Additionally, he underwent an amputation of the left 2nd toe at 
the Iowa City VAMC in October 2009.  In both instances, it was 
noted that the Veteran had gangrene in the amputated area.  The 
evidence shows that he had a medical history that was positive 
for diabetes mellitus and peripheral vascular disease.

The Veteran submitted a letter from a private physician, M.J.K., 
M.D., dated in August 2007.  Dr. M.J.K. noted that he first 
treated the Veteran in 2001 for sores on his right foot and, at 
that time, the Veteran was a long-standing diabetic and had 
significant peripheral vascular disease.  It was noted in the 
letter that the Veteran eventually lost his leg.  After noting 
the Veteran's in-service frostbite of the feet from 1951 and 
1952, Dr. M.J.K. stated that pre-existing microvascular problems 
may have been related to the Veteran's frostbite.  Dr. M.J.K. 
reiterated that the Veteran certainly had significant diabetic 
vascular disease as well in 2001.  Dr. M.J.K. gave the opinion 
that frostbite certainly could have been a pre-existing 
condition.

The Board finds that Dr. M.J.K.'s letter has little if any 
evidentiary value as to whether the Veteran has residual 
disability from in-service cold exposure.  The letter is 
ambiguous and speculative on the question.  The probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999) (by using the term "could," without supporting clinical 
data or other rationale, doctor's opinion simply was too 
speculative to provide the degree of certainty required for 
medical opinion); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Here, Dr. M.J.K. stated that the Veteran's preexisting 
microvascular problems "may" have been related to his frostbite 
and that frostbite certainly "could" have been a preexisting 
condition.  In order to obtain a definitive opinion on the 
matter, the Board remanded the claim in October 2009.

Pursuant to the remand, the Veteran underwent a VA cold injury 
protocol examination in January 2010.  The examiner noted an 
accurate history and examined the Veteran.  Although the claims 
file was initially not made available for review, the examiner 
indicated in a March 2010 addendum that he was able to review it.  
The examiner noted the Veteran's report of in-service cold 
exposure and his amputations as a result of gangrene.  In 
addressing the etiology, the examiner gave the opinion that it is 
less likely as not (less than 50/50 probability) that residual 
disability was caused by or a result of cold exposure during the 
Korean War as described by the Veteran.  The examiner stated that 
the Veteran presented with the classical results of peripheral 
vascular disease with ensuing gangrene and amputations in a 
smoker with diabetes mellitus and hyperlipidemia.  The examiner 
indicated that the Veteran would most likely have had similar 
complications even if he did not have cold exposure.  In the 
addendum, the examiner was unequivocal when he opined that the 
Veteran's amputations and vascular disease were due to diabetes, 
smoking, and atherosclerosis, and not cold injury.  The examiner 
pointed out that even though the Veteran's service treatment 
records were not available, the examiner believed the Veteran's 
verbal history of cold exposure in Korea.  Nevertheless, the 
examiner found that the history was meager compared to the 
competing etiology that he set forth in his opinion.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have residual disability that is 
attributable to a cold injury during his active military service.  
The January 2010 VA examiner's opinion is probative to the 
salient question of the origin of the Veteran's claimed 
disability of his amputations.  The opinion is persuasive because 
it finds support in the record.  The examiner found that the 
amputations following gangrene were a classical result of 
peripheral vascular disease in a smoker with diabetes mellitus, 
hyperlipidemia, and atherosclerosis.  In his addendum, the 
examiner expressly found that the disability was not the result 
of a cold injury after he was able to review the claims file and 
even if it was assumed that the Veteran's reported history was 
accurate.  The Board does not find the Veteran's opinion on the 
matter to be probative because there is no indication that he has 
the medical expertise necessary to address the complex question 
of whether his amputations are the result of a cold injury many 
years earlier in the context of having a medical history of 
peripheral vascular disease, tobacco use, diabetes mellitus, 
hyperlipidemia, and atherosclerosis.  The examiner considered the 
Veteran's theory and did not endorse it.  There is no 
nonspeculative competent medical opinion evidence that links the 
Veteran's disability to his military service.  Without sufficient 
evidence that the Veteran has residual disability, such as a 
below-the-knee amputation of the right lower extremity or an 
amputation of the left 2nd toe, that was incurred as a result of 
disease or injury during active military service, the Board 
concludes that service connection is not warranted for residuals 
of a cold injury.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.

For the foregoing reasons, the Board finds that the claim of 
service connection for residuals of a cold injury must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a cold injury is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


